DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
The amendment submitted 4/29/2022 has been accepted and entered.  Claims 1-43 are cancelled.  No claims are amended.  No new claims are added.  Thus, claims 44-52 are examined.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 44-45, 47-49, 52 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Butler et al (US 2002/0074499 A1).
Regarding claim 44, Butler et al discloses a method for correcting for offset drift in a thermal imager including a focal plane array (FPA) of photodetectors, including a FPA ambient temperature sensor (bolometer) configured to observe a thermal scene and convert the thermal scene information to a plurality of image frames whose pixels correspond to individual photodetectors in the array (See Abstract and paragraph [0063]), the method comprising: providing a non-uniformity correction in the form of an offset value from a desired value for at least one pixel at a given FPA ambient temperature (paragraphs [0057], [0067], [0097]); updating the non-uniformity correction at at least one different FPA ambient temperature (paragraphs [0062], [0063], [0098]); developing a relationship between offset variation and temperature sensor reading (paragraphs [0068], [0104], [0105]) (i.e. offset an gain maps with one or more of operating parameters may be dynamically adjusted based on temperature variations of the sensor on a bolometer by bolometer basis, using nonlinear offset an gain variation functions, interiorizations of piece-wise linear approximations of offset and gain variations, or linear approximations of offsets and gain variations); using the relationship to apply an offset correction derived from the temperature sensor reading to image data during imaging operation of the thermal imager (paragraph [0111]).
Regarding claim 45, Butler et al discloses wherein the non-uniformity correction is performed by a calibration operation that is part of the initial testing of the imager (initial sensor calibration procedure) (paragraph [0093]).
Regarding claim 47, Butler et al discloses wherein the offset correction is determined at a discrete number of temperature sensor readings and the relationship of a curve fit to the offset correction data points (i.e. offset error variation of each bolometer as a change in offset resistance value of the bolometer due to a change in array temperature) (paragraphs [0062]-[0063]).
Regarding claim 48, Butler et al discloses wherein the offset correction is performed during actual use of the imager and is updated to replace any preexisting offset drift correction (paragraphs [0029], [0032], [0103], [0104]).
Regarding claim 49, Butler et al discloses wherein the offset correction is performed during operation of the imager (paragraph [0104]) (i.e. controller periodically operates the shutter (26) via a shutter controller (98) (paragraph [0104]) and is used to update or replace any preexisting offset drift correction data (output shutter control signal (46) to block incident radiation to the sensor (32) and controller recalculates (updates) each calibration parameter of the fine offset map (108) by scanning the sensor) (paragraphs [0099], [0101], [0103]); observing a flat scene at a first temperature sensor value and determining a NUC offset data set (paragraph [0099]); observing the flat scene at at least one different temperature sensor value and determining the difference in offset data set (paragraph [0099]); developing the relationship from the operationally observed flat scenes at different FPA temperature and apply offsets derived from the relationship at other temp sensor readings (paragraph [0103]).
Regarding claim 52, Butler et al discloses wherein observing the flat scene at at least one different temperature sensor value comprises, responsive to an initiation of the offset correction and subsequent to observing the flat scene at the first temperature sensor value (paragraph [0115]), initiating at least one of power saving or power using operations (paragraph 0113]), wherein an increase or decrease in resistive heating associated with the power saving or power using operations at least partially causes a local ambient temperature change from a first temperature associated with the first temperature sensor value to a second temperature associated with the different temperature sensor (paragraph [0112]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 46, 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butler et al (US 2002/0074499 A1).
Regarding claim 46, Butler et al discloses wherein the offset correction is based on an offset collection operation and wherein the relationship is stored for use during operation (paragraph [0048]) (i.e. each detector of the sensor (32), controller (38) stores a coarse offset digital value in a coarse offset map (77) (See Fig. 3); the offset value corresponds to an adjustment to the bias resistance that is required for the particular detector to compensate for inherent non-uniformities amongst detectors.  Although Butler et al does not specifically disclose the offset collection operation performed at manufacturing testing, it would have been obvious to one of ordinary skill in the art to optimize offset correction based on an offset collection operation performed at manufacturing testing based on routine examination in order to provide update operation upon the closure of the shutter to enable the flat scene.
Regarding claim 51, Butler et al discloses wherein the imager detects a flat scene being imaged and initiates the offset correction (i.e. controller may periodically operate the shutter (26) (i.e. flat scene) via a shutter controller at which time the controller recalculates each of the calibration parameters) (paragraph [0104]).
Claim(s) 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butler et al (US 2002/0074499 A1) in view of Kostrzewa et al (US 2015/0312488 A1).
Regarding claim 50, Butler et al discloses all of the limitation of claim 49, as taught supra however, Butler et al is silent with regards to the imager directed at a flat scene by a user and the offset correction initiated by an input from the user.  Kostrzewa et al discloses a method for correcting for offset drift in a thermal imager (paragraphs [0039], [0106], [0254]); compensate for and/or update ineffective (stale) calibration terms due to calibration drifts in infrared imaging devices, wherein the imager is directed at a flat scene by a user and the offset correction is initiated by an input from the user (paragraph [0204], [0226]).  Thus, it would have been obvious to one of ordinary skill in the art to enable user input, as taught supra by Kostrzewa et al to the method of Butler et al, so as to initiate a correction of calibration drifts, as taught by Kostrzewa et al (paragraph [0039]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANI POLYZOS BOOSALIS whose telephone number is (571)272-2447. The examiner can normally be reached 7:30-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/F.P.B./Examiner, Art Unit 2884